Citation Nr: 1514802	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  14-34 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

(A motion alleging clear and unmistakable error (CUE) in a prior Board decision will be addressed in a separate Board decision under a separate docket number).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to June 1984 and from May 1985 to June 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of whether the character of the appellant's discharge from service in June 1984 was a bar to the payment of Department of Veterans Affairs (VA) benefits, and whether the character of the appellant's discharge from service in June 1988 was a bar to the payment of VA benefits, was remanded by the Board in September 2011.  However, upon additional development, the RO in Winston-Salem, North Carolina, determined the Veteran was insane at the time in question and granted the Veteran's appeal.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claims for whether the character of the appellant's discharge from service in June 1984 was a bar to the payment of VA benefits, and whether the character of the appellant's discharge from service in June 1988 was a bar to the payment of VA benefits, will not be address in this decision.

To the extent the Veteran has alleged CUE with respect to an October 2, 2014, RO rating decision in his October 11, 2014, notice of disagreement, this matter is referred to the RO for appropriate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks entitlement to service connection for PTSD, schizophrenia, and TDIU.  Before the Board can adjudicate these claims, however, additional development is required. 

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the appellant. In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203. 

As stated in above, the Board finds that the Veteran has submitted a timely notice of disagreement to the October 2, 2014, rating decision.  See 38 C.F.R. §§ 20.300, 20.301(a), 20.302(a) (2014).  Significantly, however, to date, it does not appear that the RO has issued a Statement of the Case (SOC) in response to October 11, 2014, notice of disagreement.  In such cases, the Board is required to remand the issue to the RO for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his representative with a Statement of the Case pertaining to his claims for entitlement to service connection for PTSD, schizophrenia, and TDIU.  The Veteran should be appropriately notified of the time limits to perfect his appeal of these issues, and these issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


